Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 02/20/2021. 
Claims 1-20, 22-34 are presented for examination and amended. 
The objection to specification is withdrawn. Rejection of claim 2, 7 under 112(b) is withdrawn. 

Response to Arguments
Applicant's arguments filed 02/20/2021 have been fully considered but they are not persuasive. 
Applicant amended to incorporate the claims 21 into independent claim and argues that the Ozturk fails to disclose the amended limitation. In particular, applicant cites that passage which recites exchanging information via ANQP protocol and that the information list does not contain anything that can be interpreted as intrinsic or neighbor cell channel load information. Examiner respectfully disagrees. 
Ozturk is cited for providing support for exchange of information over unlicensed carrier. Applicant is for example, referred to par. 0065-0066 and table underneath, which describes that the statistics used in determining to offload/switch the traffic includes exchanging information, for example via ANQP as described in par. 0055-0056. Par. 0065-0066, discloses that the statistics further includes information on channel load for AP. Therefore, the information listed in par. 0055 is no limited. Applicant is also referred to par. 0062. As such, Applicant arguments are not persuasive. 
Although, Applicant similarly argues for claims 33, 33-34, these claim do not contain the same limitation. Applicant highlights the receiving steps, but these steps are disclosed by primary reference. There is no arguments as to why the primary reference fails to disclose these elements. As such, the rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Damnjanovic et al. (US 10,212,636 B2).

Regarding claims 30, 33, 34, Damnjanovic discloses a method performed in a wireless device or a nontransitory computer readable storage medium, having stored thereon a computer program which, when executed in a wireless device, causes the wireless device to execute the method or wireless device configured for controlling radio channel deployment in an unlicensed sprectrum, the wireless device or the method comprising:

processing circuit arranged for: 
receiving an intrinsic cell channel load determined for an unlicensed carrier in a cell served by a serving access node (abstract, col. 16, lines 48-col. 17, line 8, load/measurement information pertaining to unlicensed carrier of serving node), wherein the intrinsic cell channel load is determined based on one or more predetermined channel load indicators (abstract, col. 16, lines 48-col. 17, line 8, load information is based at least one indicator);
receiving neighbor cell channel load information comprising unlicensed carrier channel load in respective neighbor cells to the cell served by the serving access node, wherein the unlicensed carrier channel load is determined based on the one or more predetermined channel load indicators (see abstract and col. 0016, lines 17-23, load/measurement information of unlicensed carrier of neighbor nodes); and
selecting a mobility target based on based on received intrinsic channel load and neighbor cell channel load information (abstract and col. 16, lines 48-col. 17, line 8, discloses determining to handover to a target based on the comparison of the loads/measurements).

Regarding claim 31, Damnjanovic discloses the method further comprising:
selecting one or more neighboring cells in which to perform channel quality measurement based on the received channel load information (see col. 16, lines 48-col. 17, line 8, discloses list of neighboring cells, i.e. selecting one or more neighboring cells and performing measurements); and


Regarding claim 32, Damnjanovic discloses the method further comprising:
transmitting a measurement report comprising the determined channel quality parameters to a receiving access node (col. 16, lines 48- col. 17, line 8, discloses exchange of load information).

                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 9, 11-13, 18, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 10,212,636 B2) in view of Ozturk et al. (US 2015/0043486 A1).

Regarding claims 1, 24, Damnjanovic discloses a method, performed in an access node, for controlling radio channel deployment in an un-licensed spectrum or a non-transitory computer readable storage medium, having stored thereon a computer program which, when executed in an access node, causes the access node to execute the method, the method comprising: 
determining unlicensed carrier intrinsic cell channel load in a cell served by the access node based on one or more predetermined channel load indicators (abstract, col. 16, lines 48-col. 17, line 8, load/measurement information pertaining to unlicensed carrier of serving node); 
obtaining neighbor cell channel load information, from one or more neighboring access nodes, the neighbor cell channel load information comprising unlicensed carrier channel load in respective cells based on the one or more predetermined channel load indicators (see abstract and col. 0016, lines 17-23, load/measurement information of unlicensed carrier of neighbor nodes); and 
initiating at least one channel deployment operation based on an outcome of one or more comparative operations comprising the determined unlicensed carrier intrinsic cell channel load 
Damnjanovic discloses the method further comprising exchanging of intrinsic cell channel load and neighbor cell channel load information as described above, but it fails to disclose transmitting cell channel load information on the unlicensed carrier. 
However, Ozturk discloses transmitting cell channel load information on the unlicensed carrier (see par. 0054, discloses AP responsible for communication information about the AP to the UE through for example, GAS or ANQP, see also par. 0062, 0065-0066, which describes exchanging channel load).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include exchanging of cell loading information over unlicensed carrier as described by Ozturk. 
The motivation for doing so would to facilitate determining the less loaded band for communication.

	Regarding claim 25, Damnjanovic discloses an access node configured for controlling radio channel deployment in an unlicensed spectrum, the access node comprising: 
radio circuitry arranged for wireless device communication (see fig. 6, discloses communicating with the wireless device 615); 
communications circuitry arranged for network node communication (see fig. 6, discloses inter base station communication 630); and 
processing circuit arranged for performing the steps as recited in claim 1 (see the rejection of claim 1 above). 

However, Ozturk discloses transmitting cell channel load information on the unlicensed carrier (see par. 0054, discloses AP responsible for communication information about the AP to the UE through for example, GAS or ANQP, see also par. 0062, 0065-0066, which describes exchanging channel load).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include exchanging of cell loading information over unlicensed carrier as described by Ozturk. 
The motivation for doing so would to facilitate determining the less loaded band for communication.

Regarding claim 2, Damnjanovic discloses the method wherein the channel deployment operation is a mobility control operation and/or a load balancing operation (see par. 16, lines 48-col. 17, line 8, discloses handover as mobility control operation).

Regarding claim 9, Damnjanovic discloses the method further comprising the determining of a measurement interval for specified one or more channel load indicators (col. 4, lines 17-28).

Regarding claim 11, Damnjanovic discloses the method wherein the one or more channel load indicators comprise channel utilization from interfering transmissions calculated as a ratio 

Regarding claim 12, Damnjanovic discloses the method wherein the one or more channel load indicators comprise at least one of a Discovery Signal, DRS, contention delay, a non-DRS contention delay, a DRS outage, and a Physical Resource Block, PRB, usage (see col. 4, lines 17-28, discloses indicator to be at least DRS).

Regarding claim 13, Damnjanovic discloses the method, wherein the one or more comparative operations are performed for respective channel load indicators (abstract and col. 16, lines 48-col. 17, line 8, discloses determining to handover based on the comparison of the loads/measurements).

Regarding claim 18, Damnjanovic discloses the method wherein the initiating of at least one channel deployment operation comprises: selecting one or more neighboring access nodes for the channel deployment operation (see col. 16, lines 63- col. 17, line 8, discloses selecting a second node); and initiating handover of at least one wireless device connection to the selected neighboring access node (see col. 16, lines 63- col. 17, line 8, discloses performing handover).

Regarding claim 23, Damnjanovic discloses the method further comprising: receiving one or more channel quality measurement reports from respective wireless devices (see fig. 6, 645); and performing one or more comparative operations in response to receipt of the received one or more channel quality measurement reports using the stored neighbor cell channel load .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of  Ozturk as applied to claim 1 above, and further in view of Huawei (Huawei et al. R1-155068, UE support of carrier selection for LAA, dated 09/26/2015, cited in IDS).

Regarding claim 3, Damnjanovic fails to disclose but Huawei discloses the method wherein the channel deployment operation is a configuration of a secondary carrier (see section 2 at pages 1-2, describes selection/switching Scell based on loading, figure 1, particularly discloses configuration and activation of CCs).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the configuration of a secondary carrier as described by Huawei such that performance gains for LAA can be achieved (section 1, page 1 par. 1). 

Claims 4-5, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of  Ozturk as applied to claim 1 above, and further in view of Rao et al. (US 2015/0257051 A1). 

Regarding claims 4-5, Damnjanovic discloses the method wherein the step of obtaining comprises: receiving neighbor cell channel load information comprising unlicensed carrier channel load based on the one or more predetermined channel load indicators (see abstract and col. 0016, lines 17-23, load/measurement information of unlicensed carrier of neighbor nodes).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include selecting and requesting the neighbor nodes to report its load information. 
The motivation for doing so would be to determine better node/channel for communication as determined from the loading information received. 

Regarding claim 26, 28, Damnjanic discloses a non-transitory computer readable storage medium, having stored thereon a computer program which, when executed in a network node, causes the network node to execute a method comprising:
determining unlicensed carrier channel load in a cell served by the network node based on the one or more channel load indicators (abstract, col. 16, lines 48-col. 17, line 8, load/measurement information pertaining to unlicensed carrier of serving node); and 
sending information comprising the determined unlicensed carrier channel load to the requesting access node (see abstract and col. 0016, lines 17-23, load/measurement information of unlicensed carrier of neighbor nodes).

However, Ozturk discloses transmitting cell channel load information on the unlicensed carrier (see par. 0054, discloses AP responsible for communication information about the AP to the UE through for example, GAS or ANQP, see also par. 0062, 0065-0066, which describes exchanging channel load).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include exchanging of cell loading information over unlicensed carrier as described by Ozturk. 
The motivation for doing so would to facilitate determining the less loaded band for communication.
Damnjanovic fails to disclose but Rao discloses receiving, from an access node, a request to determine unlicensed carrier channel load based on one or more channel load indicators (see par. 0080, discloses requesting the eNBs to report its load information).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include selecting and requesting the neighbor nodes to report its load information. 
The motivation for doing so would be to determine better node/channel for communication as determined from the loading information received. 

Regarding claim 29, the combination of Damnjanovic and Rao disclose the limitation as recited in claim 26. Damnjanovic further discloses communications circuitry arranged for 

Regarding claim 27, Damnjanovic discloses the method wherein the network node is an access node having a neighbor relationship to the requesting access node (see 6, 600 discloses 605a and 605 in a neighboring relationship).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of  Ozturk and Rao as applied to claim 5 above, and further in view of Vajapeyam et al. (US 2016/0338118 A1). 

Regarding claim 6, Damnjanovic fails to disclose but Vajapeyam discloses the method wherein the obtained neighbor cell channel load information is stored as a weighted average value or as a maximum value within a given time period (par. 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include storing the obtained neighbor cell channel load information as weighted average value as described by Vajapeyam. 
The motivation for doing so would be to allow making decision based on smoothed average rather than instantaneous spikes as it would create erratic switching of cells. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of  Ozturk as applied to claim 1 above, and further in view of Henderson et al. (US 2015/0103657 A1). 

	Regarding claim 7, Damnjanovic fails to disclose but Henderson discloses the method further comprising time stamping the determined unlicensed carrier intrinsic cell channel load the neighbor cell channel load information and/or the obtained neighbor cell channel load information (par. 0036).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include time stamping the determined cell channel load or the neighbor channel load information to allow determining when the possible load condition occurred. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of  Ozturk as applied to claim 1 above, and further in view of Hu et al. (US 2017/0222774 A1).

	Regarding claim 8, Damnjanovic fails to disclose but Hu (US 2017/0222774 A1) discloses  the method further comprising determining a periodicity for obtaining the neighbor cell channel load information or a trigger to obtain the neighbor cell channel load information (see par. 0059).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining periodicity such that reporting signaling can be properly managed. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of  Ozturk as applied to claim 1 above, and further in view of Lei et al. (US 8446899 B2).


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the one or more channel load indicators comprise channel utilization within the intrinsic cell calculated as a ratio of actually used shared carriers versus maximum shared carriers available to the cell as described by Lei. 
The motivation for doing so would be to allow determining the best possible channel based on channel utilization. 

Claims 14-16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of  Ozturk as applied to claim 1 above, and further in view of Vajapeyam.

Regarding claim 14, Damnjanovic fails to disclose but Vajapeyam discloses the method, wherein the one or more comparative operations are performed for a weighted average of channel load indicators (par. 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the one or more comparative operations are performed for a weighted average of channel load indicators as described by Vajapeyam.
The motivation for doing so would be to allow making decision based on smoothed average rather than instantaneous spikes as it would create erratic switching of cells. 


Damnjanovic fails to disclose but Vajapeyam discloses the method, wherein the one or more comparative operations are performed for a weighted average of channel load indicators (par. 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the one or more comparative operations are performed for a weighted average of channel load indicators as described by Vajapeyam.
The motivation for doing so would be to allow making decision based on smoothed average rather than instantaneous spikes as it would create erratic switching of cells. 

Regarding claim 16, Damnjanovic fails to disclose but Vajapeyam discloses the method wherein the one or more comparative operations comprise performing a first comparison of determined intrinsic cell channel load to one or more threshold values, wherein the one or more threshold values represent the respective channel load indicators or the weighted average of the channel load indicators (see par. 0046, 0072, discloses comparing the metric with a threshold); and a second comparison of the neighbor cell channel load information to the one or more threshold values (par. 0046, 0072, discloses performing the comparison for configured scell and candidate SCCs).

The motivation for doing so would be to determine the channel occupancy to determine the best possible candidate. 

Regarding claim 22, Damnjanovic fails to disclose but Vajapeyam discloses the method further comprising to adjusting a DMTC configuration based on channel load information (see par. 0010).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify to include adjusting a DMTC configuration based on channel load information as described by Vajapeyam. 
The motivation for doing so would be to allow configuration of measurement settings. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of  Ozturk and Vajapeyam as applied to claim 16 above, and further in view of Li et al. (US 10,098,003).

Regarding claim 17, Damnjanovic fails to disclose but Li discloses the method further comprising to determine determining the one or more threshold values based on a set of threshold related rules (see col. 9, line 56-col. 10, line 9, discloses various configuration of threshold, in other words, the threshold used is determined based on various rules, such as absolute vs average).

The motivation for doing so would be to allow flexibility for configuring various other threshold based on statistical value. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of  Ozturk as applied to claim 1 above, and further in view of Burbidge et al. (US 2010/0317315 A1).

Regarding claim 19, Damnjanovic discloses the method wherein the initiating of at least one channel deployment operation comprises: selecting one or more neighboring access nodes for the channel deployment operation (see col. 16, lines 63- col. 17, line 8, discloses selecting a second node). 
Damnjanovic fails to disclose but Burbidge discloses initiating connection release of at least one wireless device and redirect to the selected neighboring access node (see par. 0051).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include connection release with redirection as described by Burbidge to allow migrating the UE to the target cell. 
The motivation for doing so would be to allow migrating the UE using a connection release with redirection. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of  Ozturk as applied to claim 1 above, and further in view of Chincholi et al. (US 2013/0322279 A1).

Regarding claim 20, Damnjanovic fails to disclose but Chincholi discloses the method wherein the initiating of at least one channel deployment operation further comprises at least one of:  adjusting measurement configurations associated with the one or more neighboring access nodes; and adjusting cell reselection configurations (see at least fig. 14, 1440, discloses reconfiguring measurement gap, i.e. measurement configuration).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include adjusting measurement configuration associated with the one or more neighboring access nodes as described by Chincholi. 
The motivation for doing so would be to allow seamless handover procedure. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nishant Divecha/            Primary Examiner, Art Unit 2466